271 S.W.3d 634 (2008)
Chuck LISCHKO, et al., Appellants,
v.
MEHLVILLE FIRE PROTECTION DISTRICT, et al., Respondents.
No. ED 90794.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
John H. Goffstein, St. Louis, MO, for Appellants.
Mathew E. Hoffman, Paul T. Slocomb, St. Louis, MO, for Respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Chuck Lischko, Dave Andrews, Dan Rosenthal, Robert Strinni, James Kornhardt, and Mehlville Fire Fighters Local 1889 ("Plaintiffs") appeal the judgment in favor of Melville Fire Protection District, Aaron Hilmer, Bonnie Stegman, and Daniel C. Ottoline, Sr. The trial court's judgment dissolved its preliminary injunction and denied Plaintiffs' request for a permanent injunction. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's decision is affirmed under Rule 84.16(b).